 


110 HRES 107 EH: Calling for the immediate and unconditional release of Israeli soldiers held captive by Hamas and Hezbollah, and for other purposes.
U.S. House of Representatives
2007-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 107 
In the House of Representatives, U. S.,

March 13, 2007
 
RESOLUTION 
Calling for the immediate and unconditional release of Israeli soldiers held captive by Hamas and Hezbollah, and for other purposes. 
 
 
Whereas Israel completed its withdrawal from southern Lebanon on May 24, 2000;
Whereas Congress previously expressed its concern for Israeli soldiers missing in Lebanon and Syrian-controlled territory of Lebanon in Public Law 106–89 (113 Stat. 1305; November 8, 1999), which required the Secretary of State to raise the status of missing Israeli soldiers with appropriate government officials of Syria, Lebanon, the Palestinian Authority, and other governments in the region, and to submit to Congress reports on those efforts and any subsequent discovery of relevant information; 
Whereas on June 18, 2000, the United Nations Security Council welcomed and endorsed United Nations Secretary-General Kofi Annan’s report that Israel had withdrawn completely from Lebanon under the terms of United Nations Security Council Resolution 425 (1978);  
Whereas Israel completed its withdrawal from Gaza on September 12, 2005;  
Whereas on June 25, 2006, Hamas and allied terrorists crossed into Israel to attack a military post, killing two soldiers and wounding a third, Gilad Shalit, who was kidnapped;  
Whereas on July 12, 2006, Hezbollah terrorists crossed into Israel to attack Israeli troops patrolling the Israeli side of the border with Lebanon, killing three, wounding two, and kidnapping Ehud Goldwasser and Eldad Regev; 
Whereas Gilad Shalit has been held in captivity by Hamas for more than 7 months; 
Whereas Ehud Goldwasser and Eldad Regev have been held in captivity by Hezbollah for more than 6 months; 
Whereas Hamas and Hezbollah have withheld all information on the health and welfare of the men they have kidnapped; and  
Whereas, contrary to the most basic standards of humanitarian conduct, Hamas and Hezbollah have prevented access to the Israeli captives by competent medical personnel and representatives of the International Committee of the Red Cross: Now, therefore, be it  
 
That the House of Representatives— 
(1)demands that— 
(A)Hamas immediately and unconditionally release Israeli soldier Gilad Shalit; 
(B)Hezbollah accept the mandate of United Nations Security Council Resolution 1701 (2006) by immediately and unconditionally releasing Israeli soldiers Ehud Goldwasser and Eldad Regev; and 
(C)Hezbollah and Hamas accede to the most basic standards of humanitarian conduct and allow prompt access to the Israeli captives by competent medical personnel and representatives of the International Committee of the Red Cross; 
(2)expresses— 
(A)its vigorous support and unwavering commitment to the welfare and survival of the State of Israel as a Jewish and democratic state with secure borders; 
(B)its strong support and deep interest in achieving a resolution of the Israeli-Palestinian conflict through the creation of a viable and independent Palestinian state living in peace alongside of the State of Israel; 
(C)its ongoing concern and sympathy for the families of Gilad Shalit, Ehud Goldwasser, and Eldad Regev and all other missing Israeli soldiers; and 
(D)its full commitment to seek the immediate and unconditional release of the Israeli captives; and 
(3)condemns— 
(A)Hamas and Hezbollah for the cross border attacks and kidnappings which precipitated weeks of intensive armed conflict between Israel, Hezbollah, and armed Palestinian groups; and 
(B)Iran and Syria, the primary state sponsors of global terrorism and the patrons of Hezbollah and Hamas, for their ongoing support for international terrorism. 
 
Lorraine C. Miller,Clerk.
